DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                    Double Patenting
2. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.3. 	Claims 15 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,908,056.  	Regarding claim 15, although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims include nano-indenting a rock sample to a depth less than a thickness of the sample while the rock sample is within a Scanning Electron Microscope (SEM), imaging nano-indenting the rock sample while nano-indenting the rock sample, determining an energy associated with a pop-in representing a rate of change of nano- indentation loads over a unit depth that is different from a threshold rate of change of nano- indentation loads over the unit depth, determining an indentation volume responsive to nano-indenting the rock sample; and determining an energy density but fail to disclose that the energy density is determined based on the energy and the indentation volume.  	However, in Hull, the energy density is determined by partly using the energy and indentation volume. 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate determining the energy density based on the energy and indentation volume since part of these properties are associated with the determination. 	Regarding claim 16, the thickness of the rock sample is between seven and ten times the depth to which the rock sample is nano-indented (See claim 11 of Hull).  
 	Regarding claim 17, the thickness of the rock sample is substantially 1 millimeter, and wherein nano-indenting the rock sample comprises positioning a nano-indenter on the surface of the rock sample; penetrating the surface of the rock sample using the nano-indenter by a distance that is at least equal to 10 nanometers and less than a thickness of the rock sample (See claim 2 of Hull).
                                       Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



6. 	Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (“Microstructural and geomechanical analysis of Bakken shale at nanoscale” – See IDS dated 1/19/21, hereinafter Liu).
 	Regarding claim 1, Liu discloses an apparatus comprising positioning a rock sample within a Scanning Electron Microscope (SEM) and within the SEM, nano-indenting the rock sample from a surface of the rock sample to a specified depth within the rock sample, the specified depth less than a thickness of the rock sample (See Pg. 134, Para. SEM imaging and Pg. 135, Para. 3.3, Nanoindentation test).   	Regarding claim 2, using the SEM, the nano-indenting rock sample is imaged from the surface of the rock sample to the specified depth within the rock sample (See Pg. 134, Para. 3.2, SEM imaging and Para. 3.3, Nanoindentation test).   	Regarding claim 4, the surface of the rock sample is penetrated using the nano-indenter by the distance to a depth; and while penetrating the surface of the rock sample to the depth, measuring a load applied by the nano-indenter on the rock sample from the surface to the depth (See Pg. 135, Para. 3.3, Nanoindentation test).  
 	Regarding claim 5, using the nano-indenter and within the SEM, a nano-indentation experiment is peformed and a physical property of the rock sample is determined based on a result of the nano- indentation experiment (See Pg. 136, Para.  142, Mineral Compositions analysis and Para. 4.3, Pore structure analysis).
  	
Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Han et al. (2017/0370895, hereinafter Han).
 	Regarding claim 3, Liu discloses an apparatus comprising positioning a rock sample within a Scanning Electron Microscope (SEM) and within the SEM, nano-indenting the rock sample from a surface of the rock sample to a specified depth within the rock sample, the specified depth less than a thickness of the rock sample, wherein nano-indenting the rock sample comprises positioning a nano-indenter on the surface of the rock sample and penetrating the surface of the rock sample using the nano-indenter by a distance that is at least equal to 10 nanometers and less than a thickness of the rock sample (See Pg. 134, Para. SEM imaging and Pg. 135, Para. 3.3, Nanoindentation test).   	Liu fails to discloses that the thickness of the rock sample is substantially 1 millimeter.  	However, Han discloses an apparatus comprising a shale sample 106 having a thickness of 3mm (See Pg. 5, Para. 0071). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Liu according to the teachings of Han for the purpose of, advantageously providing an improved test since this type of device extracts mechanical properties of shales by performing multi-stage nanoindentation tests on shale cuttings (See Han et al., Pg. 2, Para. 0031). 	Regarding claim 6, Liu fails to disclose that the thickness of each rock sample is between seven and ten times a depth to which the rock sample is nano-indented. 	However, in Han, the thickness of each rock sample is between seven and ten times a depth to which the rock sample is nano-indented (See Pg. 2, Para. 0038 and Pg. 3, Para. 0039). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Liu according to the teachings of Han for the purpose of, advantageously providing an improved test since this type of device extracts mechanical properties of shales by performing multi-stage nanoindentation tests on shale cuttings (See Han et al., Pg. 2, Para. 0031). 	                                Allowable Subject Matter
10. 	Claims 7 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “imaging, using the SEM, nano-indenting the rock sample from the surface of the rock sample to the specified depth within the rock sample; while nano-indenting the rock sample, measuring a plurality of depths from the surface to the specified depth and a plurality of loads applied to the sample, each load associated with a respective depth; determining, from the plurality of loads and the plurality of depths, a change in load over a specified depth; determining, from the change in load over a specified depth, an energy associated with nano-indenting the rock sample; determining, from a SEM image of the nano-indented rock sample, an indentation volume responsive to nano-indenting the rock sample; determining an energy density associated with the rock sample based, in part, on the determined energy and the indentation volume”, as well as, “generating a plot of the plurality of loads versus the plurality of depths; and determining a plurality of slopes of the generated plot corresponding to a plurality of changes of load over specified depth, the plurality of changes of load over specified depth including the determined change of load over specified depth” (referring to claim 8), “each slope of the plurality of slopes represents a failure of the rock sample responsive to the nano-indenting, wherein the method further comprises associating a failure type to the determined change of load over specified depth” (referring to claim 9), “determining, from the change in load over the specified depth, the energy associated with nano-indenting the rock sample comprises determining an area of a portion of the plot that corresponds to the change in load over the specified depth” (referring to claim 10), “determining, from the change in load over the specified depth, the energy associated with nano-indenting the rock sample comprises multiplying the change in the load by the specified depth” (referring to claim 11), “determining the energy density associated with the rock sample based, in part, on the determined energy and the indentation volume comprises dividing the energy by the indentation volume” (referring to claim 12), “while nano-indenting the rock sample, measuring a plurality of depths from the surface to the specified depth and a plurality of loads applied to the sample, each load associated with a respective depth comprises: penetrating the surface of the rock sample using the nano-indenter by the distance to a first depth of the plurality of depths; and while penetrating the surface of the rock sample to the first depth, measuring a load applied by the nano-indenter on the rock sample from the surface to the first depth” (referring to claim 13), and “a distal end of the nano-indenter has a pyramid shape terminating at a penetrating tip, wherein determining, from the SEM image of the nano- indented rock sample, an indentation volume responsive to nano-indenting the rock sample comprises  determining, from the SEM image, a cross-sectional area of a region penetrated by the nano-indenter; and determining the indentation volume based on the cross-sectional area and the specified depth” (referring to claim 14) in combination with the other limitations presented in claim 1.  12. 	Claims 15 – 17 would be allowable upon the timely filing of a terminal disclaimer.  	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “nano-indenting a rock sample to a depth less than a thickness of the sample while the rock sample is within a Scanning Electron Microscope (SEM); imaging nano-indenting the rock sample while nano-indenting the rock sample; 19Attorney Docket No. 38136-0374003 / SA71673/ASC0181-US03-CON2 determining an energy associated with a pop-in representing a rate of change of nano- indentation loads over a unit depth that is different from a threshold rate of change of nano- indentation loads over the unit depth; and determining an indentation volume responsive to nano-indenting the rock sample; determining an energy density of a rock sample based on the energy and the indentation volume”, as well as, “the thickness of the rock sample is between seven and ten times the depth to which the rock sample is nano-indented” (referring to claim 16) and “the thickness of the rock sample is substantially 1 millimeter, and wherein nano-indenting the rock sample comprises positioning a nano-indenter on the surface of the rock sample; penetrating the surface of the rock sample using the nano-indenter by a distance that is at least equal to 10 nanometers and less than a thickness of the rock sample” (referring to claim 17) in combination with the other limitations presented in claim 15.
Conclusion
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
14.  	Vyatskikh et al. (11,442,362) disclose additive manufacturing of architecture materials.
 	Hull et al. (10,908,056) disclose nano-indentation tests to characterize hydraulic fractures. 	Hull et al. (10,520,407) disclose nano-indentation tests to characterize hydraulic fractures.15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        9/28/22